- THE A'r'roRNEY GENERAL
' 0'F TEXAS

 

AUs'rlN u, TEX.AS
m '
ATTORNEY GENERAL
mla i, \I. W whalen !o. 0~3309
wr,Btat¢Bolrdofhalth B¢l mofimmduud
mg m holding civil mich

hair Sir:

rmmurotnmtanw mwt¢tomahpaztmta
request for m opinion upon the towing quorum

willywaceaptmuormqualiticatmtormet££ea
mtwrmam!m¢&mmpanmmpoa£tma¢amarot
abstatemrdothaltht

mdmhwwnmthapmuimatw¢mltiw-
nan, mtchl'?!, wms$amh¢,muahtowww
memormattmmthtmmm\dnm¢m
ordman mm§oanaethn$h,mdmmmmivug
adminan

mmatmmmamk¢tm£mhn
wummomm#¢mmummw

Mmmt¢a¢mummtmotmhtmm
Any, W,me,mmmimat££ml
Mmmdmm¢dmotmmmmm¢my

mdl;i;;,ne€ms {$ez. 33,. m» 16, MM£MHM

€Mlmm, MiM X¥I, m 1365 Wim¢

mm t w mata ma t'ta-N»°P>

‘taeannnamlhcueraaarniaa,atthaaanttn;
mthanceacivtlmicacraaalwn,neauthatar
Mttacr?aaea,cmyceaalaaianar,- letax'y¥uhl.iaaal
wmatar, affiant cr tva htiwnl auth tha manual
Mltaaam,aalthaad‘ficara!aaarnaerpaorthauaital
ltataaanlanltatalaannrthalattanalmrl,thalatianl.
nearlRaaa\-va,natnannuallaaarn_aarthahital
Btatal,an¢r¢tiz\darfiearaofthamtalstataalm,
lavy,anllarma¢cm,anlratiralaanmarricara,ael
mint annual aaa cf the him mtaa lam lawy,anl `
hruaaorpa,nauuathuwlaa¢paaidlrmrihlhanim_
rmilal,thatncthiuinthia¢mtituticnahnllbacca»
atrualtcuahlbitanerriaareranliatalincftha
tattcnalaaanl,anlthalaticnalamltaaam,armet-
ricarinthiafricantaaarva¢amarthalhital£tataa,
crumatalaaeiathaarnmiaalhalcmacrthamml
swann cr ntinl african errtha mm Itataa tray,
hw,aellarintarn,nlntmlwarrantc¢ruan,aat
retired aaliatalama¢thavnitalatataalm,lary,aal _
mann mmananiwticnvithmharrua
_mathararricaor guiatcrhcaor,treaterrmfit,
mansmann thamtalltataa,arrmvatugat
mmiaaihnud,¢waaider?rinarz,uthilnata
abanan (_aaa.aa,lrt¢l£»,alaual
imm … 19310)*

fha mamaitaaltah\tharthawanacattanhal
tenancl’tha wagemutialaamliaatoer!tcaraaelnnatal
mu.mmnmmmum¢rmmmm
afm-arwineer '

§
§
z
§
E
§
§
§

§
§
§
§

anna acrricaar _ `_
'13!¢!¢¢ m, $E.W. (al} zant tenant, tha tim aarmla€nata*
halteaxiataucaatthatiaatwaarniacn'nnnhnpartetaar
amztutien, uh thanrara, tva "`Tma antenna aaara“ ia nat m
ttaaalthara!naaiaaha'tnttmianrlntram

'~ mathaphnaa“tatiaauaearaor‘rma“ penal
paving ma anlincluda tva aminttoomltha them

t
§§

manua"? vamdtnwintmttat itlcaa

mmaramtmtianiaaamtullymcminin
mich Wcreaaalphnnaaaalulcgialatmmtabammmal

harmedmnllrtaaemmthamarthnh¢a~ _
lattea. mhtmtmaalnattamharaamtha mwuaah
twaillo£thala$imtarlhw$iabatmw'lmwmllitml
andamrrwwlegtcttchwthayhawaahatadtoma

wmata m a~. realm am 3 (o-t\os)

mutheu¢dt. navar,aamataaaathasannatialnnnmeruaa

mandel tc vs nwayal, rather than tha matthew ann restricted

minu£¢hthawcnauanlnarlimuaeenmy. mrs,theaean
;caerlnp”,uenranaartlseatatetaa,£neledntsnauteaebiu. raraar
am,maa'asela

Ittatreattatthaf!exaabaranlaaaarl'ianntmaalu
thanewuna Ths"latuaalauarlnrlanaa" ua .lettha'!anaaaa-
hal

sr¢aunlanlnaintaualnnlylnru;taaparislvhilntharatm
meridian eeaparteri.t, initiativara¢aralaarrini ana
{3) in that it la net manner auth,_ an radar-al aaruaa, though
ita tallunailnaaharwbaaamaaany nthar' enunciateer

c grigg tamm what alan Btatataa, article 5893.-¢; 33 U.t.c.a.,-

namermmaxuaaaaaaa»man_*aaamiemnnr
rana'*aaaaaal.u thanrguestaul.taaaatha_armual ninth
ertaa£tata, ratvatthaathatenanuatinuerthanuitia,atthn
awaitatal, m nn tha *`latueal turn er amf a re hall ethar~
amantentaarvathareanaalw\ham%ma

auntnththa*latunalaaarlar‘rma“aaltna"ransna-
mma*mwnmt¢dmmul&tunrmaatata,
it ralleaathatyeurna¢sratuintha!antaaannasaaarlullent
malinaparenataueritdthastatataaansraadtn. , ,

mmihl$b& mmAI-WM

tamm la /¢/ '
harman

H»‘I‘Mllh'lll _

mmtm